20 So.3d 1012 (2009)
Earl Western LESTER, Appellant,
v.
STATE of Florida, Appellee.
No. 4D08-713.
District Court of Appeal of Florida, Fourth District.
November 4, 2009.
Carey Haughwout, Public Defender, and Elisabeth Porter, Assistant Public Defender, West Palm Beach, for appellant.
Bill McCollum, Attorney General, Tallahassee, and Sue-Ellen Kenny, Assistant Attorney General, West Palm Beach, for appellee.
DAMOORGIAN, J.
The Appellant, Earl Western Lester, appeals his judgment of conviction and sentence for lewd or lascivious molestation and his designation as a sexual predator. We affirm his conviction and sentence without discussion. However, we reverse his designation as a sexual predator because he does not meet the criteria for such a designation. See, e.g., Ealum v. State, 943 So.2d 994, 995 (Fla. 1st DCA 2006); Hickey v. State, 915 So.2d 663, 663-64 (Fla. 2d DCA 2005); State v. Bouchillon, 882 So.2d 412, 412-13 (Fla. 4th DCA 2004). On remand, the trial court shall vacate the order designating the Appellant a sexual predator.
Affirmed in part; Reversed in part and Remanded with instructions.
MAY and CIKLIN, JJ., concur.